DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claims 1-16 are objected to because of the following informalities:
	Claim 1 may be amended to recite:
	A suction device for retaining and/or transporting objects, comprising: 
        	a main supporting body (2);
       	at least one operating plate (3) mounted on the main supporting body (2), the at least one operating plate (3) having an operating surface (6), and in which a plurality of suction holes (7) are positioned; and
       	suction means in fluid connection with said plurality of suction holes (7) for sucking air through theplurality of suction holes; 
wherein
        	the at least one operating plate (3) is removably associated with the main supporting body (2);
      	the main supporting body (2) has at least one first connecting face (4); and
       	the at least one operating plate (3) has a second connecting face (5) placed on the opposite side to the operating surface (6) and which is coupled to the first connecting face (4) when the operating plate (3) is attached to the main supporting body (2);
the suction device further comprises one or more magnets (13) and one or more ferromagnetic bodies (14), each ferromagnetic body (14) being magnetically coupled to the one or more magnets (13) when the operating plate (3) is attached to the main supporting body (2) for keeping the operating plate (3) fastened to the main supporting body (2), each of the one or more magnets (13) magnetically coupled to the one or more ferromagnetic bodies and the one or more magnets or the one or more ferromagnetic bodies being constrained of the one or more magnets or the one or more ferromagnetic bodies being constrained to the main supporting body (2).

	Claim 2 may be amended to recite:
	The suction device of claim 1 wherein the suction means comprises one or more main ducts (8) located in the main supporting body (2) and which extend as far as the first connecting face (4) where the one or more main ducts define one or more first connecting mouths (10), the suction means further comprises one or more secondary ducts (9) made in the operating plate (3) and which extend from the second connecting face (5) where the one or more secondary ducts define one or more second connecting mouths (11) extending as far as the suction holes (7), and in that when the operating plate (3) is attached to the main supporting body (2) the first connecting mouths (10) are fluidly connected to the second connecting mouths (11).

	Claim 3 may be amended to recite”
	The suction device of claim 2 wherein the suction device also comprises one or more sealing elements (12) attached to the operating plate (3) or attached to the main supporting body (2), which are clamped between the operating plate (3) and the main supporting body (2) when the operating plate (3) is attached to the main supporting body (2) to create a fluid seal between the first connecting mouths (10) and the second connecting mouths (11) and an outside of the operating surface.

	Claim 4 may be amended to recite:
	The suction device of claim 1 wherein the suction device further comprises one or more fastening guides (20) and one or more fastening elements (21), the one or more fastening elements (21) being couplable to [[a]] said fastening guide (20) during the coupling of the operating plate (3) to the main supporting body (2), each of the one or more fastening elements (21) and the one or more fastening guides (20) to which the one or more fastening elements is couplable, being fixed one to the operating plate (3) and the other of the one or more fastening elements or the one or more fastening guides being fixed to the main supporting body (2).

	Claim 5 may be amended to recite:
	The suction device of claim 4 wherein each fastening guide (20) is shaped in such a way as to guide, by the interaction with the corresponding one or more fastening elements (21), a shifting of the operating plate (3) relative to the main supporting body (2) along a coupling trajectory which extends between a coupling start position in which the one or more magnets (13) and the one or more ferromagnetic bodies (14) are magnetically 

	Claim 6 may be amended to recite:
	The suction device of claim 5 wherein said coupling trajectory has a main component of extension which lies in a plane perpendicular to a reference line that, with the operating plate (3) attached to the main supporting body (2), corresponds to the line along which the distance of a central point of each of the one or more magnets (13) from the one or more ferromagnetic bodies (14) coupled to [[it]] the said one or more ferromagnetic bodies is at its minimum distance.

	Claim 7 may be amended to recite:
	The suction device of claim 6 wherein said coupling trajectory comprises a first stretch (22) perpendicular to the reference line, which extends between the coupling start position and an intermediate coupling position, and a second stretch (23) which extends between the intermediate coupling position and the coupling completion position and which has a main component of extension perpendicular to the reference line, and a secondary component of extension parallel to the reference line, the shifting of the operating plate (3) from the intermediate coupling position to the coupling completion position causing a magnetic attraction of the one or more ferromagnetic bodies towards the one or more magnets (13) both along the main component of extension and along the secondary component of extension.

	Claim 8 may be amended to recite:
	The suction device of claim 7 wherein one of either the main supporting body (2) or the operating plate (3) also comprises a plurality of idle wheels (24) with axis of rotation perpendicular to a lying plane of the coupling trajectory, and the other of one of the main supporting body (2) or the operating plate (3) comprises a plurality of corresponding running tracks (25) on which the idle wheels (24) can roll during the shifting of the one or more fastening elements (21) along the one or more fastening guides (20). 

	Claim 9 may be amended to recite:
	The suction device of claim 1 wherein the suction device comprises a plurality of pairs each comprising [[a]] the one or more magnets (13) and [[a]] the one or more ferromagnetic bodies, those pairs being evenly distributed at the at least one first connecting face (4) and the at least one second connecting face (5).

	
	Claim 10 may be amended to recite:
	The suction device of claim 1 wherein the main supporting body (2) comprises a plurality of first connecting faces, the suction device further comprises a plurality of operating plates (3) and plurality of operating plates (3) is removably attached to one of the pluralities of first connecting faces of the main supporting body (2).

	Claim 11 may be amended to recite:
	The suction device of claim 1wherein the suction device comprises, for each of the at least one first connecting face (4) present on the main supporting body (2), a plurality of operating plates (3) which are interchangeable and attachable to the main supporting body (2), each operating plate (3) of said plurality of the operating surface (6).
	
	Claim 12 may be amended to recite:
	The suction device of claim 1 wherein the suction device also comprises heating means attached to the main supporting body (2) for heating the operating plate (3).

	Claim 13 may be amended to recite:
	The suction device of claim 1 wherein each of the at least one operating plate (3) is constituted of a single element or of a plurality of elements which can be placed side by side, each defining part of the operating surface (6) and part of the second connecting face (5).

	Claim 14 may be amended to recite:
	An apparatus for thermoforming containers comprising a suction device (1) for retaining and/or transporting objects, comprising: 

	Claim 15 may be amended to recite:
	The apparatus for thermoforming containers according to claim 14 comprising the shaped mould and the closing element are at a distance from one another, and a forming position in which the shaped mould and the closing element are near each other for, in use, clamping a flat sheet of thermoformable material between them; the closing element being constituted of [[a]] said suction device (1) and the operating surface (6) facing the shaped mould at least when the shaped mould and the closing element are in the forming position, and the suction means being suitable for retaining on the operating surface (6) at least one of said flat sheets at least when the shaped mould and the closing element are in the home position.

	
	Claim 16 may be amended to recite:
	An apparatus for sealing containers comprising a suction device (1) for retaining and/or transporting objects, comprising: .

	Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 12 recites the term “heating means” which is not modified by sufficient structure to perform the claimed function of “heating the operating plate”. The specification page 10, lines 19-27 define the heating means as “electrical resistors or ducts with a hot fluid flowing therein”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 9, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mantani et al. (US20170245406 hereinafter Mantani).

	Regarding claim 1, Mantani discloses a suction device for retaining objects (Figure 3 Elements 46 and 47 comprise a suction device for retaining an object such as Element 2), comprising: 
        a main supporting body (Figure 4 Element 46);
        at least one operating plate (Figure 4 Element 47) mounted on the main supporting body (Figure 3 shows Element 47 mounted on Element 46), the operating plate having an operating surface (Figure 4 Element 51 is the operating surface of operating plate Element 47), and in which a plurality of suction holes is made (Figure 4 Elements 51a); and
        suction means (Figure 3 Element VP is the vacuum source) in fluid connection with said plurality of suction holes for sucking air through them (Paragraph 0049, lines 4-9 “When vacuum source VP suctions out the air through outer piping 56G and suction piping 56 while board 2 is in contact with undersupporting device 47, board 2 is suctioned to undersupporting device 47 by a suctioning force generated in suction hole 51a.”); 
characterised in that:
        the operating plate is removably associated with the main supporting body (Paragraph 0034, lines 9-13 “…undersupporting device 47 which is installed to be freely attached to and detached from an upper surface of undersupporting-device installer 46…”);
        the main supporting body has at least one first connecting face (Figure 4 the top surface of Element 46, facing Element 47, is the first connecting face); and
        the operating plate has a second connecting face (Figure 4 the bottom surface of Element 47, facing Element 46, is the second connecting face) placed on the opposite side to the operating surface (Figure 4 shows the operating surface 51 on the opposite side of the second connecting face) and which is coupled to the first connecting face when the operating plate is associated with the main supporting body (Figure 3 shows the first connecting face and second connecting face attached to each other);
and in that it comprises one or more magnets (Figure 4 Elements 47M are magnets) and one or more ferromagnetic bodies (Paragraph 0038, lines 12-14 “Meanwhile, a certain region including at least the upper surface of undersupporting-device installer 46 is configured of a magnetic material.”), each ferromagnetic body being magnetically coupled to one or more magnets when the operating plate is associated with the main supporting body for keeping the operating plate fastened to the main supporting body (Paragraph 0038, lines 19-20 “Therefore, a magnetic force which pulls undersupporting device 47 and undersupporting-device installer 46 to each other acts therebetween, and undersupporting device 47 is fixed to undersupporting-device installer 46 by the magnetic force when undersupporting device 47 is installed on undersupporting-device installer 46.”), each magnet and the ferromagnetic body magnetically coupled to it being constrained respectively one to the operating plate (Figure 4 Magnets Element 47M are constrained to the operating plate 47), the other to the main supporting body (Figure 4 Magnetic Material is constrained to main supporting body 46). 
	Regarding claim 2, Mantani discloses the suction device according to claim 1 characterised in that the suction means comprise one or more main ducts (Figure 3 Elements 56 and 56a) made in the main supporting body and which extend as far as the first connecting face (Figure 3 shows main ducts 56 and 56a extending to where the top surface of the main supporting body contact the bottom surface of the operating plate) where they define one or more first connecting mouths (Figure 3 Elements 56a are shown contacting Elements 52a of the operating plate. The first connecting mouth is where Elements 56a meet Elements 52a), one or more secondary ducts (Figure 3 Elements 47S and 52a) made in the operating plate (Figure 3 Element 47S and 52a are in the operating plate) and which extend from the second connecting face where they define one or more second connecting mouths (Figure 3 Elements 52a are on the second connecting face) as far as the suction holes (Figure 3 Elements 51a is connected to second connecting mouths 52a by the secondary ducts 47S), and in that when the operating plate is associated with the main supporting body the first connecting mouths are fluidly connected to the second connecting mouths (Figure 3 shows the first connecting mouths of Elements 56a and second connecting mouths 52a fluidly connected). 

	Regarding claim 4, Mantani discloses the suction device according to claim 1 characterised in that it also comprises one or more fastening guides (Figure 4 Elements 46a) and one or more fastening elements (Figure 4 Elements 47a), each fastening element being couplable to a fastening guide during the coupling of the operating plate to the main supporting body (Paragraph 0039 “As illustrated in FIG. 4, projection 47a which protrudes downward is provided on the lower surface of undersupporting device 47, and recess 46a having a shape that can be fitted to projection 47a is provided on the upper surface of undersupporting-device installer 46. Plural projections 47a and recesses 46a are respectively provided to be aligned in the X-axis direction (the direction perpendicular to a paper surface of FIG. 4), and as the plurality of projections 47a of undersupporting device 47 are fitted to the plurality of recesses 46a of undersupporting-device installer 46, undersupporting device 47 is disposed in undersupporting-device installer 46 in a state of being accurately positioned on undersupporting-device installer 46.”), each fastening element and the fastening guide to which it is couplable, being fixed one to the operating plate (Figure 4 Element 47a is fixed to the operating plate) and the other to the main supporting body (Figure 4 Element 46a is fixed to the main supporting body). 

	Regarding claim 5, Mantani discloses the suction device according to claim 4 characterised in that each fastening guide is shaped in such a way as to guide (Paragraph 0040, lines 1-7 “It is preferable that, projection 47a is conical, and in this manner, when undersupporting device 47 is installed above undersupporting-device installer 46, even when the center axis of each projection 47a is slightly shifted from the center axis of corresponding recess 46a, it is possible to install, undersupporting device 47 at an accurate position on undersupporting-device installer 46.”), by the interaction with the corresponding fastening element, a shifting of the operating plate relative to the main supporting body (As addressed in Paragraph 0040, projection 47a is conical and the recess 46a allows the operating plate to shift in relation to the main supporting body to allow accurate positioning) along a coupling trajectory (The coupling trajectory is the path the operating plate takes as it is being aligned with the main supporting body and becomes completely coupled) which extends between a coupling start position (See annotated drawing below) in which the one or more magnets and the one or more ferromagnetic bodies are magnetically substantially uncoupled (In the coupling start position, the operating plate and main supporting body are uncoupled in a way in which the magnets 47M and ferromagnetic bodies are not aligned and therefore uncoupled from one another), and a coupling completion position (Figure 3 shows the coupling completion position in which the fastening element 47a is positioned in fastening guide 46a and the operating plate is in contact with the main supporting body) in which the one or more magnets and the one or more ferromagnetic bodies are magnetically coupled (Figure 3 shows the operating plate and main supporting body magnetically coupled together by magnets 47M and the magnetic material of the main supporting body).

    PNG
    media_image1.png
    287
    400
    media_image1.png
    Greyscale

	Regarding claim 6, Mantani discloses the suction device according to claim 5 characterised in that said coupling trajectory has a main component of extension (The main component of extension is interpreted as the horizontal distance the operating plate undergoes when the fastening element slides along the fastening guide during coupling) which lies in a plane perpendicular to a reference line (The reference line is interpreted as a vertical line which would be parallel to the Z-component in Figure 4) that, with the operating plate associated with the main supporting body, corresponds to a line along which the distance of a central point of each magnet from the ferromagnetic body coupled to it is at its minimum (“A line in which the central point of each magnet and the ferromagnetic body is coupled to it is at its minimum” is interpreted as a line that passes through the center point of the fastening guide and fastening element when the operating plate is coupled to the main supporting body and the line would be parallel with the reference line)

	Regarding claim 7, Mantani discloses the suction device according to claim 6 characterised in that said coupling trajectory comprises a first stretch (The first stretch is interpreted as the horizontal distance moved as the fastening element slides halfway down the fastening guide) perpendicular to the reference line (First stretch is the horizontal distance moved by the fastening element which is perpendicular to reference line), which extends between the coupling start position and an intermediate coupling position (The intermediate coupling position is the position at which the fastening element has extended halfway into the fastening guide), and a second stretch (The second stretch is interpreted the distance moved as the fastening element moves from the intermediate coupling position to the coupling completion position) which extends between the intermediate coupling position and the coupling completion position and which has a main component of extension perpendicular to the reference line (The main component of extension is the horizontal component of the second stretch. The horizontal component is perpendicular to the reference line), and a secondary component of extension parallel to the reference line (The secondary component of extension is the vertical component of the second stretch. The vertical component is parallel to the reference line), the shifting of the operating plate from the intermediate coupling position to the coupling completion position causing a drawing near of the ferromagnetic body towards the magnets both along the main component of extension and along the secondary component of extension (Shifting of the operating plate when transitioning from the intermediate coupling position to the coupling completion position places the magnets closer to the ferromagnetic bodies and allows magnetic attraction). 

	Regarding claim 9, Mantani discloses the suction device according to claim 1, wherein the suction device comprises a plurality of pairs each comprising a magnet and a ferromagnetic element (Figure 3 shows a plurality of magnets 47M and each magnet has a designated area of the ferromagnetic material of the main supporting body. This designated area is defined by the location contacted by the magnet when the fastening element is coupled to the fastening guide. The fastening guide allows the magnet and the designated area to remain the same whenever the operating plate is coupled to the main supporting body), those pairs being evenly distributed at the first connecting face  and the second connecting face (For every magnet on the operating plate, there is an area of ferromagnetic material on the main supporting body which said magnet couples to).

	Regarding claim 13, Mantani discloses the suction device according to claim 1, wherein each operating plate is constituted of a single element (Figure 4 Element 47 is an operating plate of a single element) each defining part of the operating surface and part of the second connecting face (Element 47 is an operating plate defining an operating surface on the top side and a second connecting face on the bottom side). (The limitation reciting “or of a plurality of elements which can be placed side by side” is preceded by an “or” which requires the operating plate be constituted of a single element OR a plurality of elements which can be placed side by side. The “of a single element” limitation has been selected for examination)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantani in view of Lenzini (US20060157905).

	Regarding claim 3, Mantani discloses all elements of the current invention as stated above except wherein the suction device comprises one or more sealing elements associated with the operating plate (3) or with the main supporting body (2), which are clamped between the operating plate (3) and the main supporting body (2) when the operating plate (3) is associated with the main supporting body (2) to create a fluid seal between the first connecting mouths (10) and the second connecting mouths (11) and the outside.

	Lenzini teaches wherein the suction device comprises one or more sealing elements associated with the main supporting body (Figure 1 Element 3), which are clamped between the operating plate and the main supporting body (Paragraph 0031. Lines 4-7 “The upper surface of base plate 1 has a slightly recessed region 4, surrounded by an O-ring seal 3 for co-operating with the inner (lower) surface of the work plate 8 to define the vacuum chamber.”) when the operating plate is associated with the main supporting body to create a fluid seal between the first connecting mouths and the second connecting mouths and the outside (As addressed above, paragraph 0031 teaches the O-ring defining the vacuum chamber by sealing the upper and lower surfaces which would allow the first and second connecting mouths of Mantani to be fluidly sealed with one another and the outside of the operating surface).

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mantani to incorporate the teachings of Lenzini to provide a sealing element between the main supporting body and the operating plate to create a fluid seal between the first and second connecting mouths and the outside of the operating plate. Doing so would prevent air leaks and allow the full suction of the vacuum source be provided to the suction holes on the operating surface to create the best retention of an object with the suction device.

	Regarding claim 10, Mantani discloses all elements of the current invention as stated above except wherein the main supporting body comprises a plurality of first connecting faces; the suction device further comprises a plurality of operating plates and each of said operating plates is removably associated with one of the first connecting faces of the main supporting body.
	Lenzini teaches wherein the main supporting body comprises a plurality of first connecting faces (Figure 1 Elements 14. Each Element 14 is a face that contacts the second face of the operating plate to provide support during connection); the suction device further comprises a plurality of operating plates (Paragraph 0017 “In a preferred embodiment, the invention provides a vacuum workholding system having a common base plate and a plurality of work plates. Each work plate may be of identical design, or some or all of the work plates may be different for machining different components.”) and each of said operating plates is removably associated with one of the first connecting faces of the main supporting body (Paragraph 0036, lines 4-6 “On completion of the machining process, the work plates may be quickly swapped, thereby minimizing machine down-time.”).
		It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mantani to incorporate the teachings of Lenzini to provide a plurality of operating plates removably associated with one of the first connecting faces. Doing so would allow a variety of different operating plates to be used and thereby increase the usability of the suction device by providing operating plates to accommodate a variety of different objects.

	Regarding claim 11, Mantani in view of Lenzini teaches the suction device comprises, for each first connecting face present on the main supporting body, a plurality of operating plates (Figures 1-5 and 8-10 show a plurality of work plates Element 8) which are interchangeable and by turns associable with the main supporting body (Lenzini teaches a plurality of operating plates interchangeable with the main supporting body. Figure 4 is a universal work plate, Figure 5 is a specialized work plate for a particular component shape), each operating plate of said plurality of interchangeable operating plates having a different arrangement of the suction holes on its operating surface (Paragraph 0037, lines 2-11 “The plate 8 is provided with an array of holes which connect the upper work surface to the inside of the vacuum chamber. Each hole is surrounded by a sealing O-ring 22 and may be plugged with a vacuum retention screw 21. This work plate can be used for virtually any shaped component to be held by vacuum. The component can be laid onto the universal work plate 8 so that it can be worked out which vacuum retention screws 21 should be removed to allow vacuum clamping in those areas where the component is to be located.” The plate taught above is adaptable to a variety of shapes of components and Paragraph 36 disclosed that more than work plate may be provided for large batches to allow quick swapping and minimize machine downtime. A variety of universal plates having different arrangements of holes may be provided for quickly swapping to allow for minimal downtime between machining different shaped components). 

	
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantani in view of Honkomp et al. (US4811831 hereinafter Honkomp).

	Regarding claim 8, Mantani discloses all elements of the current invention as stated above but fails to disclose wherein either the main supporting body or operating plate also comprises a plurality of idle wheels with an axis of rotation perpendicular to a lying plane of the coupling trajectory, and the other a plurality of corresponding running tracks on which the idle wheels can roll during the shifting of the fastening elements along the fastening guides.
	
	Honkomp teaches wherein the operating plate comprises a plurality of idle wheels (Figure 2 Elements 12) with an axis of rotation perpendicular to a lying plane of the coupling trajectory (Element 12 comprises a bearing which has an axis of rotation which can rotate perpendicular to a lying plane of the coupling trajectory), and the operating plate comprises a plurality of corresponding running tracks (Figure 1 Element 11) on which the idle wheels can roll during the shifting of the fastening elements along the fastening guides (The fastening elements of Mantani can be replaced by the idle wheels of Honkomp to roll in the corresponding running track to be shifted toward the fastening guide for coupling. The corresponding running tracks can each surround a respective fastening guide of Mantani to provide a track in which the fastening element/idle wheel can be positioned into the fastening guide).

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mantani to incorporate the teachings of Honkomp to provide the main supporting body comprising a plurality of corresponding running tracks and the operating plate comprising a plurality of idle wheels. Doing so would allow the fastening element of Mantani to be replaced by an idle wheel comprising a bearing which would roll along the corresponding running track and act as a fastening element in the fastening guide. This would allow the operating plate to be approximately positioned on the main supporting body and have the idle wheel fastening element roll along the corresponding track and be more easily secured in the fastening guide.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantani in view of Benedetti (US20130078334).

	Regarding claim 12, Mantani discloses all elements of the current invention as stated above except wherein the suction device also comprises a heating means associated with the main supporting body for heating the operating plate.
	
	Benedetti teaches wherein the suction device also comprises a heating means (Paragraphs 19 and 20 “Profitably, the plate can be heated by means of a heating device. Preferably, the heating device comprises electric resistors applied to said outer core and electric resistors applied to said inner core.”) associated with the main supporting body for heating the operating plate (Paragraph 0065, lines 4-8 “The billet 31 is held adhering to the face 11 of the plate 1 by means of an air suction (vacuum) system. Since the plate 1 is heated, the billet 31 , which is made of a thermoformable plastic material, softens due to the contact with the plate.”).

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mantani to incorporate the teachings of Benedetti to provide a heating means associated with the main supporting body for heating the operating plate. Doing so would the suction device to have a greater versatility and be used for performing work on objects that need to be retained by suction and heated.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedetti in view of Mantani.
	
	Regarding claim 14, Benedetti discloses an apparatus for thermoforming containers (Paragraph 0001, lines 1-3 “The present invention concerns in general the forming by moulding of a hollow container provided with a perimeter flange, for example a tray.”). Benedetti fails to disclose a suction device according to claim 1. Benedetti does disclose a vacuum system in paragraphs [0056]–[0058] (“[0056] Preferably, the plate 1 also comprises an air supply circuit to supply compressed air during the moulding phases. The same circuit permits the creation of a vacuum to retain a billet substantially adhering to the outer surface 11 of the plate 1.
[0057] The circuit comprises at least one connection 8 to connect the circuit to a compressed air supply or, alternatively, to a vacuum pump (not shown). Preferably, at least one primary connection 8a and at least one secondary connection 8b are provided.
[0058] The at least one primary connection 8a is conveniently connected to an inner chamber 10 of the inner core 5. The inner chamber 10 communicates with the outside via small holes 13. Preferably the holes 13 are in an orderly symmetrical configuration (FIG. 1.5a). Via the holes 13, air of the circuit can flow out or a vacuum can be created to retain a billet substantially in contact with the outer surface 11 of the plate 1.”)
	The limitation of “an apparatus for thermoforming containers comprising a suction device according to claim 1” is considered an intended use of the suction device. Mantani discloses all elements of the suction device as addressed in claim 1. The suction device of Mantani would be capable of replacing the vacuum system disclosed by Benedetti.
	
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benedetti to incorporate the teachings of Mantani to provide a thermoforming apparatus comprising a suction device according to claim 1. Doing so would be a substitution of equivalents known for the same purpose (MPEP 2144.06 II). Benedetti discloses a vacuum system for retaining an object on a plate by use of suction and Mantani teaches a suction device for retaining an object on a plate as well. It would be within the skill of a person having ordinary skill in the art to substitute one suction device for another.



	Regarding claim 15, Benedetti in view of Mantani teaches the apparatus for thermoforming containers according to claim 14 comprising a thermoforming device comprising a shaped mould (Benedetti Figure 2.1 Element 20 and paragraph 0087, lines 1-3 “The mould station 200 comprises a mould 20 configured to cooperate with a plate 1 to form a tray 40 from a billet 31 positioned on the plate 1.”) and a closing element (Benedetti Figure 2.1 Element 1), the shaped mould and the closing element being movable relative to each other (As shown in Figures 2.1-2.3, the closing element 1 and mould 20 are movable from an open position in 2.1 to a retained position 2.2) at least between a home position in which they are at a distance from one another (Home position is shown in Figure 2.1), and a forming position in which they are near each other for, in use, clamping a flat sheet of thermoformable material between them (Forming position is shown in Figure 2.2 when the closing element and mould are clamping a flat sheet of thermoformable material Element 31); the closing element being constituted of a said suction device (The closing element comprises the vacuum system that was replaced by the suction device of Mantani) and the operating surface (The operating surface is the side of the closing element contacting the billet 31 and facing mould 20) facing the shaped mould at least when they are in the forming position (Figures 2.1-2.3 show the closing element 1 facing the mould 20), and the suction means (Mantani teaches suction means as Figure 3 Element VP in claim 1) being suitable for retaining on the operating surface at least one of said flat sheets at least when the shaped mould and the closing element are in the home position (Paragraph 0065, lines 1-6 “In FIG. 2.1 the mould 20 is shown open, i.e. separate from the relative plate 1. Both the mould 20 and the plate 1 are shown partially in section. In the same figure, the plate 1 is shown with a thin billet 31 fixed to it. The billet 31 is held adhering to the face 11 of the plate 1 by means of an air suction (vacuum) system.”). 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garwood (US5323590) in view of Mantani.

	Regarding claim 16, Garwood discloses an apparatus for sealing containers (Abstract lines 1-3 “A method of producing packaging in which the goods to be packaged are engaged against a rigid base and a flexible material is held taut over the goods.”). Spengler fails to disclose comprising a suction device according to claim 1. Spengler does disclose a suction device (Column 4, lines 34-36 “A vacuum is then provided underneath the web 1 in the cavities 39 to cause it to vacuum form to the shape of the female die cavities 39.”).

	The limitation of an apparatus for sealing containers comprising a suction device according to claim 1 is considered an intended use of the suction device. Mantani discloses all elements of the suction device as addressed in claim 1. The suction device of Mantani would be capable of replacing the vacuum disclosed by Garwood.

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Garwood to incorporate the teachings of Mantani to provide an apparatus for sealing containers comprising a suction device according to claim 1. Doing so would be a substitution of equivalents known for the same purpose (MPEP 2144.06 II). Garwood discloses a suction device for creating a vacuum to form a shape of a die cavity and Mantani teaches a suction device for using suction to retain an object. It would be within the skill of a person having ordinary skill in the art to substitute one suction device for another.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regan et al. (US20130127192) discloses an apparatus for a multi-aperture vacuum tool for manipulating materials. Schaaf (US20110123359) discloses a pneumatic vacuum generator includes at least one venturi nozzle having a flow cross section which deviates from a circularity, and at least two plates disposed in parallel relationship and joined in sandwich construction, with one of the plates constructed to accommodate the venturi nozzle. Bedell et al. (US20140312576) discloses a substrate holder assembly includes a base structure having a surface in which a base substrate or other work piece can be placed thereupon. Lewecke et al. (US4703966) discloses a vacuum lifting arrangement for flat workpieces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MAHDI H NEJAD/Primary Examiner, Art Unit 3723